IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN HWANG : CIVIL ACTION
v. : NO. 19-927
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY
ORDER

AND NOW, this 22nd day of April 2019, upon considering Defendant’s partial Motion to
dismiss (ECF Doc. No. 6), Plaintifi’s Opposition (ECF Doc. No. 7), and for reasons in the

accompanying Memorandum, it is ORDERED:

l. Defendant’s partial Motion to dismiss (ECF Doc. No. 6) is GRANTED;

2. We dismiss Plaintiff’ s claims for bad faith and punitive damages without prejudice;
and,

3. Defendant shall answer the Complaint no later than May 6, 2019.

KEA@Y, J.

